department of the treasury internal_revenue_service washington d c date number release date uil cc psi cam-105375-98 memorandum for industry director natural_resources lm nr from subject chief branch cc p si passthroughs and special industries withdrawal of request for change in accounting_method in accordance with a of revproc_2001_1 2001_1_irb_1 this chief_counsel_advice advises you that a taxpayer within your jurisdiction has withdrawn a form_3115 application_for change in accounting_method pursuant to sec_6110 k this chief_counsel_advice is not to be cited as precedent legend taxpayer date this memorandum advises you that a form_3115 submitted on behalf of taxpayer is withdrawn taxpayer withdrew in light of the fact that we were tentatively adverse to part of taxpayer’s request for change in accounting_method taxpayer filed its form_3115 in part to request permission to change its method of computing depreciation for right-of-way easement costs for electric power lines from using the straight-line method and a useful_life of years under sec_167 to using an accelerated_depreciation method and the recovery_period for asset classes dollar_figure of revproc_87_56 or rev_proc at the time of withdrawal we were tentatively adverse because revrul_72_403 specifically states that right-of-way costs are costs paid for intangible assets thus ineligible for depreciation under sec_168 and must be depreciated under sec_167 also taxpayer filed its form_3115 in part to request permission to change its method_of_accounting from depreciating its street lighting assets under asset cla sec_49 cam-105375-98 electric utility transmission and distribution plant to depreciating the street lighting as an asset having no class_life at the time of withdrawal we were tentatively adverse because the provision of street lighting is part of electric distribution described in asset cla sec_49 distribution is the final step in the sale of electricity until recently users of electricity generally did not pay for distribution separately from the charge for the generation although in setting rates public_utility commissions considered both aspects the street lights consume electricity the amount of electricity used for a particular light over any period can be estimated with a high degree of accuracy based on the estimated hours of use no separate metering is necessary and running separate lines is frequently unnecessary in the simplest case the lighting fixture is placed where needed on existing distribution poles the utility has electricity where street lighting is needed thus the utility provides the electricity and the equipment for producing the light as a part of its business of distributing the electricity three revenue rulings consistent with our analysis that street lighting is part of distribution are mentioned below revrul_78_67 c b discusses expenditures_for light watchmen a lighting fixture containing a photoelectric cell installed on a pole usually on a customer’s premises similar in appearance to a street light and concludes that expenditures_for the light watchmen are additions to a utility’s distribution system and are subject_to the repair_allowance provision that applied to adr property revrul_83_146 c b discusses propane storage tanks and related customer installations leased by a retailer of propane and finds the propane storage tanks and related customer installations are related to the taxpayer’s business of furnishing gas to customers finally in revrul_77_476 c b an oil pipeline used by a public_utility to move oil to an inland generation plant from the utility’s dock is determined to be part of the activity of generation of electricity rather than pipeline transportation this ruling shows that the asset classification system looks at activities broadly and is not intended to divide a taxpayer’s business into a myriad of activities under sec_1_167_a_-11 property is classified according to its primary use even though the activity in which such property is primarily used is insubstantial in relation to all the activities of a taxpayer however for an activity to be classified as a separate activity the activity must be substantial although it may be insubstantial in relation to all of other activities of the taxpayer significant and separate not as here merely part of the activity in question providing street lighting is simply part of distribution of electricity to the ultimate consumer this activity is included in asset cla sec_49 for purposes of determining taxpayer’s depreciation deduction these assets continue to be used as part of its business of distributing electricity likewise recognizing that these assets may be sold by taxpayer purchased by a municipality and subject_to new cam-105375-98 ratemaking that acknowledges that taxpayer would no longer own the assets does not indicate that these assets were never part of distribution the method changes would have been effective with the taxable_year beginning date and would have resulted in a negative sec_481 adjustment decrease in taxable_income if you have any questions on this matter do not hesitate to call me or alan cooper peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
